Citation Nr: 0723999	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as residual of a head injury.

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include post traumatic stress 
disorder (PTSD) and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1953 and from January 9, 1954 to February 2, 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision denying entitlement to 
service connection for headaches (claimed as a residual of a 
head injury in service) and for PTSD.  The veteran was also 
issued a rating decision denying entitlement to service 
connection for paranoid schizophrenia in March 2004.  An 
August 2004 statement of the case addressed the issues of 
entitlement to service connection for headaches as residuals 
of an in-service head injury and for an acquired psychiatric 
disorder to include PTSD and schizophrenia, effectively 
merging these two issues.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and 
schizophrenia is being remanded and is therefore addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

Chronic headaches were not present during service and have 
been shown to be the result of a head injury, alleged to have 
been sustained during service.


CONCLUSION OF LAW

Chronic headaches, claimed as a residual of a head injury, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claims for 
entitlement to service connection in an August 2003 rating 
decision, VA satisfied all but the last of the elements of 
the duty to notify in a November 2002 letter.  This defective 
notice was followed by additional incomplete notification 
letters in September 2003 and December 2003.  While the 
defective notice was not cured as no complete notification 
letter was sent prior to a statement of the case being 
issued, the appellant has been provided the appropriate 
notice prior to the claims being adjudicated by the Board and 
prior to the last final adjudication by the RO as the entire 
language of 38 C.F.R. § 3.159 was included in the August 2004 
statement of the case, prior to the issuance of the November 
2004 supplemental statement of the case.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, service personnel records, 
private medical records, and VA treatment records.  While the 
veteran has not had a VA examination regarding his claim for 
entitlement to service connection for residuals of a head 
injury claimed as severe headaches, it is not necessary to 
have one undertaken prior to adjudication because the veteran 
has submitted no evidence of an in-service injury as claimed.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection for 
Residuals of a Head Injury

The veteran claims that he received a head injury in service 
that has resulted in chronic headaches.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has claimed that he sustained a head injury when 
his ship, the U.S.S. Brinkley Bass, came under attack from 
enemy shore battery in November 1952 in Wanson Harbor.  The 
veteran's service medical records are completely silent 
regarding any type of head injury in service.  The events 
described by the veteran as surrounding the claimed head 
injury are not credible.  Information provided by the Naval 
Historical Center shows that the USS Brinkley Bass was 
damaged in action on two occasions during the Korean 
Conflict.  The first was in May 1951 and the second was in 
March 1952.  Personnel records show that the veteran was not 
assigned to the USS Brinkley Bass until the summer of 1952.  
There is nothing in the record to show that the veteran 
served in combat in claimed and accordingly there is no 
reason to invoke the provisions of 38 U.S.C.A. § 1154(b) 
concerned with combat veterans. 

The veteran's VA treatment records indicate complaints of 
facial pain, ear pain, and jaw pain; however, do not include 
complaints or a diagnosis regarding headaches specifically.  
Even assuming that the complaints contained in the medical 
records are related to the claimed condition of headaches as 
a residual of an in-service head injury, there is no evidence 
of such a head injury in service.

Even if the veteran believes that he has severe headaches 
that are related to an in-service head injury, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have chronic headaches related to service 
or any event therein.  Accordingly, there is no reasonable 
doubt to be resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for chronic headaches, 
claimed as a residual of a head injury is denied.


REMAND

The veteran claims to have had an acquired psychiatric 
condition since separation from service.  The veteran 
initially claimed the psychiatric condition in July 2002 as 
PTSD and then in his September 2003 notice of disagreement in 
response to the RO's issuance of an adverse rating decision, 
the veteran included a statement that his psychiatric 
condition included a diagnosis of him as having paranoid 
schizophrenia.

The veteran's service medical records indicate that he was 
discharged from service because he was found to be 
emotionally unstable in February 1953.  During a short period 
of service with the Marines in January 1954, he underwent 
psychiatric evaluation which resulted in his separation from 
the Marines; however, it does not appear that a psychiatric 
diagnosis was rendered at the time.  Symptoms reported at 
that time did include anxiety, confusion, and withdrawal and 
psychological testing was reported to show marked delusions 
of persecution.  

The veteran's medical records indicate treatment for a 
psychiatric condition as early as 1967.  The veteran was 
noted to have sought private medical treatment regarding his 
psychiatric disorder from 1967 to 1971.  The veteran's VA 
treatment records indicate that he has been diagnosed as 
having PTSD and takes medication to control the symptoms 
associated with that disorder.

No evidence of record relates the veteran's current condition 
to that condition for which he was separated.  No VA 
examination has been conducted and one must be conducted 
prior to adjudication in order to determine whether the 
veteran's in-service psychiatric problems are related to his 
current diagnosis.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of the veteran's psychiatric 
condition and the proper diagnoses 
thereof.  Have the examiner review the 
claims file, to include the veteran's 
service records, and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests 
and answer the following questions:

	a.  What was the proper diagnosis of 
the veteran's psychiatric disability 
during his service in the Navy from 
December 1951 to February 1953?  If an 
acquired psychiatric disability, as 
opposed to a personality disorder, was 
present at that time, does the evidence 
show it clearly and unmistakable existed 
prior to service and was not aggravated 
therein?

	b.  Was a psychotic disorder present on 
examination in the Marines in January 
1954?  

2.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


